Citation Nr: 1537668	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-39 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.   Whether new and material evidence has been received to reopen the claim for service connection for left knee "condition."

2.  Entitlement to service connection for left knee disability, to include as secondary to service-connected disease or injury.

3.  Entitlement to service connection for right knee disability, to include as secondary to service-connected disease or injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to October 1969, May 1977 to May 1979, and March 1982 to June 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  Jurisdiction is with the RO in Cleveland, Ohio.

In May 2015, the Veteran presented testimony during a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the electronic claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for left knee disability, on the merits, as well as entitlement to service connection for right knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The RO denied service connection for left knee condition in an unappealed May 2003 rating decision.

2.  The evidence received since the May 2003 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for left knee disability.


CONCLUSIONS OF LAW

1. The May 2003 rating decision denying service connection for left knee condition is final. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).
 
2. As new and material evidence has been received, the claim for service connection for left knee disability is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the favorable disposition of the application to reopen the claim for service connection for left knee disability, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Analysis

The RO denied service connection for left knee condition in a May 2003 rating decision.  At that time, the evidence of record consisted of the Veteran's service treatment records and private treatment records from St. Vincent Charity Hospital dated from 1998 to 1999 and records from Kaiser Permanente dated from 1998 to 2002.  The records included a January 2002 report of a 1998 injury and a March 2002 report of arthritis. 

The RO denied the claim, noting that service treatment records, while documenting right knee complaints did not show any left knee condition.  Post service treatment records documented a left knee injury in 1998.  Therefore, the RO concluded that the condition neither occurred in nor was caused by service.  Although service connection was specifically denied for a left knee "condition," service connection was implicitly denied for left knee arthritis.

The Veteran was notified of the May 2003 rating decision and of his appellate rights in a May 2003 letter. The Veteran did not appeal the decision or submit additional pertinent evidence within one year of the decision.  That decision thus became final. See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran requested that VA reopen the previously denied claim of service connection in March 2008. In order to reopen a claim which has been denied by a final decision, there must be new and material evidence. 38 U.S.C.A. § 5108.

New and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).

The added evidence includes VA treatment records, various written statements from the Veteran, and the Veteran's May 2015 Board hearing testimony.

The Veteran's VA treatment records include an April 2006 VA outpatient treatment report noting a history of arthroscopic surgery of the left knee approximately 20 years ago and knee pain dating back to the 1960s when he was in the Marines.  At that time, he was assessed with left knee chondromalacia and moderate degenerative changes, status post arthroscopic surgery-likely a medial meniscectomy.  Another treatment report notes that the Veteran was in in an auto accident in 1979 at Parris Island in which the car flipped over and his knees were injured then. These records reflect continued left knee treatment and total knee replacement in 2008.

During the Veteran's Board hearing, he testified that he injured his left knee multiple times in service, including during bootcamp, while playing football in Guam, and then as a result of a motor vehicle accident in March 1979.  He also noted that he had right knee problems in service, and as a result, his left knee condition was aggravated due to overuse.  He reported that he was unable to pass physical tests necessary to reenlist due to his knee.

In sum, the added evidence includes statements and treatment records documenting diagnosis and treatment of left knee, which the Veteran's treatment providers have potentially related to the Veteran's service.  The Veteran's statements also provide additional information regarding the onset and chronic, continuous nature of his left knee symptoms, as well as information relating his left knee disability to the claimed right knee disability. The Board finds that the evidence is new and material.  It is not duplicative or cumulative of evidence previously of record, as the previous evidence did not demonstrate chronic left knee disability related to service. 

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection a left knee disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156. However, for reasons discussed below in the remand, the Board finds that further development is necessary before the merits of the claim can be addressed. 


ORDER

The application to reopen the claim for service connection for left knee disability is granted.


REMAND

Upon review of the claims file, the Board believes that additional development on the claims for service connection for right and left knee disabilities is warranted.  

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he is entitled to service connection for right and left knee disabilities, as he believes that these disabilities are related to in-service injuries.  In the alternative, he contends that his right knee disability caused or aggravated his left knee disability, and vice versa.

Review of the Veteran's service treatment records reflect that, while left knee complaints are not documented, he complained of right knee problems on a few occasions.  In February 1979, the Veteran complained of a painful right knee.  Effusion was indicated.  He was assessed with bursitis and another February 1979 report notes synovitis of unclear etiology.  A small effusion was tapped in February 1979.  In March 1979, the Veteran endorsed vague patellar pain.  He was assessed with chondromalacia secondary to accessory patella.  On May 1979 discharge examination, it was noted that the abscess of the right knee had resolved and there were no sequelae.

Post-service treatment records indicate that the Veteran underwent right total knee replacement in April 2008.

With respect to the left knee, the Veteran reports continuous knee complaints in and since service.  While service treatment records do not document these complaints, post-service records document diagnosis of arthritis and subsequent total knee replacement with notation of a long history of left knee complaints/injury since service.  

The Veteran has further testified to chronic, continuous left and right knee problems since service and aggravated by the opposite knee.  

However, the Veteran has not been afforded a VA examination to determine the nature and etiology of the claimed right and left knee disabilities. Given the foregoing, the Board finds that medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In addition, the Board acknowledges the Veteran's report of post-service treatment of the knees, including left knee arthroscopic surgery in the 1980s and total knee replacements in 2008.  Records from these surgeries and any other knee treatment during this time are not associated with the claims file, and efforts to obtain these and any other outstanding records should be undertaken on remand.

During the Veteran's Board hearing, he testified that he injured his knee in service in March 1979 while stationed at Parris Island.  He indicated that morning reports from that time should verify his involvement in the accident as he was not able to "make muster" and report for duty.  Development to obtain these records should be undertaken while the matter is on remand.

The Veteran's VA outpatient treatment records reflect that the Veteran was in receipt of Social Security disability benefits.  While recent VA outpatient treatment records later treatment records the Veteran was not receiving disability benefits, but was instead received benefits based on his age, and while Social Security Administration (SSA) records are not controlling for VA determinations, they may be "pertinent" to VA claims. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991). Hence, when the VA is put on notice of the existence of SSA records, as here, it must seek to obtain those records before proceeding with the appeal. See Murincsak; see also Lind v. Principi, 3 Vet. App. 493, 494 (1992).

Thus, the Board finds that the AOJ should obtain and associate with the claims file a copy of SSA's determination on the Veteran's claim, as well as copies of all medical records underlying that determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination. In requesting these records, the AOJ should follow the current procedures of 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities. All records/responses received should be associated with the claims file.

2.  The AOJ should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claims for service connection for right and left knee disabilities, to specifically include records pertaining to surgical treatment of either knee. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and his representative and request them to submit the outstanding evidence.

3.  The AOJ should contact the appropriate entities, to include the National Personnel Records Center, to obtain any morning reports from the Veteran's unit at Parris Island in March 1979 to verify the Veteran's report of involvement in a car accident there in March 1979. All efforts to obtain the records listed above must be documented in the claims file. 

4.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should arrange for the Veteran to undergo examination by a qualified examiner. The entire claims file must be made available to the examiner designated to examine the Veteran. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

With respect to the claimed right and left knee disabilities, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that 1) any current right or left knee disability was incurred in service or within one year of discharge or is otherwise medically related to service, to include the reports of injury therein; or 2) is proximately due to, caused by, or aggravated (permanently increased in severity beyond the natural progress of the condition) by disability of the knee of the opposite extremity.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinion.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached.

5.  The AOJ should undertake any additional development deemed warranted.
 
6. Then, AOJ should readjudicate the Veteran's claims for service connection for right and left knee disabilities. If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


